 



EXHIBIT 10.39
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
          This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of October 28, 2005, is by and between
DHI Mortgage Company, Ltd., a Texas limited partnership (the “Borrower”), and
U.S. Bank National Association, a national banking association (the “Agent” and
a “Lender”) and the other Lenders party hereto (collectively, the “Lenders”).
RECITALS
          1. The Lenders and the Borrower entered into an Amended and Restated
Credit Agreement dated as of April 9, 2004 as amended by a First Amendment to
Amended and Restated Credit Agreement dated as of September 22, 2004, by a
Second Amendment to Amended and Restated Credit Agreement dated as of April 8,
2005, by a Third Amendment to Amended and Restated Credit Agreement dated as of
June 23, 2005, by a Fourth Amendment to Amended and Restated Credit Agreement
dated as of September 26, 2005 and by a Fifth Amendment to Amended and Restated
Credit Agreement dated as of September 28, 2005 (as amended, the “Credit
Agreement”); and
          2. The Borrower desires to increase the Aggregate Commitment Amount
under the Credit Agreement under the provisions of Section 10.11(d) and to make
other changes to certain provisions of the Credit Agreement and the Agent and
the Lenders have agreed to make such amendments, subject to the terms and
conditions set forth in this Amendment.
AGREEMENT
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
          Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
          Section 2. Amendments. The Credit Agreement is hereby amended as
follows:
   2.1 The definition of “Aggregate Commitment Amounts” is amended in its
entirety to read as follows:
     “Aggregate Commitment Amounts”: means the total of the Commitment Amounts
of the Lenders, which is $300,000,000, subject to increase in accordance with
Section 10.11(d), but not to exceed $450,000,000 ($600,000,000 on September 26
and 27, 2005, $675,000,000 from September 28, 2005 through October 27, 2005 and
$450,000,000 from October 28, 2005 through November 30, 2005).

 



--------------------------------------------------------------------------------



 



     2.2 Schedule 5 to the Credit Agreement is deleted and Schedule 5 attached
hereto is inserted in its place as Schedule 5 to the Credit Agreement.
            Section 3. Effectiveness of Amendments. The amendments contained in
this Amendment shall become effective on October 28, 2005 once executed by the
Borrower and the Lenders and once the Agent has received the following:
                            (a) This Amendment and any other documents
reasonably required hereunder (together with this Amendment, the “Amendment
Documents”);
                            (b) A copy of the resolutions of the Board of
Directors of the General Partner of the Borrower authorizing the execution,
delivery and performance of this Amendment and the Notes certified as true and
accurate by its Secretary or Assistant Secretary, along with a certification by
such Secretary or Assistant Secretary; and
                            (c) The Borrower shall have satisfied such other
conditions as specified by the Agent, including payment of all unpaid legal fees
and expenses incurred by the Agent through the date of this Amendment in
connection with the Credit Agreement and the Amendment Documents.
            Section 4. Representations, Warranties, Authority, No Adverse Claim.
     4.1 Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Default or Event
of Default under the Credit Agreement as amended by this Amendment on such date
which has not been waived by the Lenders.
     4.2 Authority, No Conflict, No Consent Required. The Borrower represents
and warrants that the Borrower has the power and legal right and authority to
enter into this Amendment and has duly authorized as appropriate the execution
and delivery of this Amendment and other agreements and documents executed and
delivered by the Borrower in connection herewith by proper partnership action,
and none of the Amendment Documents nor the agreements contained herein or
therein contravenes or constitutes a default under any agreement, instrument or
indenture to which the Borrower is a party or a signatory or a provision of the
Borrower’s partnership agreement or any other agreement or requirement of law,
or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to the Borrower or any of its property
except, if any, in favor of the Lenders. The Borrower represents and warrants
that no consent, approval or authorization of or registration or declaration
with any Person, including but not limited to any governmental authority, is
required in connection with the execution and delivery by the Borrower of the
Amendment Documents or other agreements and documents executed and delivered by
the Borrower in connection therewith or the performance of obligations of the
Borrower therein described, except for

 



--------------------------------------------------------------------------------



 



those which the Borrower has obtained or provided and as to which the Borrower
has delivered certified copies of documents evidencing each such action to the
Lenders.
   4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.
          Section 5. Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Agent on behalf of the Lenders and the
Borrower each acknowledge and affirm that the Credit Agreement, as hereby
amended, is hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All references
in any document or instrument to the Credit Agreement are hereby amended and
shall refer to the Credit Agreement as amended by this Amendment. The Borrower
confirms to the Lenders that the Obligations are and continue to be secured by
the security interest granted by the Borrower in favor of the Lenders under the
Security Agreement, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.
          Section 6. Merger and Integration, Superseding Effect. This Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.
          Section 7. Severability. Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.
          Section 8. Successors. The Amendment Documents shall be binding upon
the Borrower and the Lenders and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Lenders and the successors
and assigns of the Lenders.

 



--------------------------------------------------------------------------------



 



          Section 9. Legal Expenses. The Borrower agrees to pay or reimburse the
Agent, upon execution of this Amendment, for all reasonable out-of-pocket
expenses paid or incurred by the Agent, including filing and recording costs and
fees, charges and disbursements of outside counsel to the Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Agent in certain matters) and/or the
allocated costs of in-house counsel incurred from time to time, in connection
with the Credit Agreement, including in connection with the negotiation,
preparation, execution, collection and enforcement of the Amendment Documents
and all other documents negotiated, prepared and executed in connection with the
Amendment Documents, and in enforcing the obligations of the Borrower under the
Amendment Documents, and to pay and save the Agent harmless from all liability
for, any stamp or other taxes which may be payable with respect to the execution
or delivery of the Amendment Documents, which obligations of the Borrower shall
survive any termination of the Credit Agreement.
          Section 10. Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.
          Section 11. Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.
          Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date and year first above written.

         
BORROWER:
       
 
      DHI MORTGAGE COMPANY, LTD.
 
      By: DHI Mortgage Company GP, Inc.
 
      Its: General Partner
 
       
 
      By: /s/ Mark C. Winter
 
                  Mark C. Winter
 
      Title: CFO/EVP

STATE OF TEXAS
COUNTY OF TARRANT
On this the 26th day of October, 2005, personally appeared Mark C. Winter, as
CFO/EVP of DHI Mortgage Company, GP, Inc., a Delaware corporation, as general
partner of DHI Mortgage Company         , Ltd., a Texas limited partnership (the
“Company”), and before me executed this Sixth Amendment to Amended and Restated
Credit Agreement, on behalf of the Company.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

                 
 
  /s/ Melody A. Hansen                           Signature of Notary Public,
State of Texas    
 
                              (Print, Type or Stamp Commissioned Name of Notary
Public)         Personally known                                        ; OR
Produced Identification                             Type of ID produced
                                                                                                    
   
 
               
 
      (NOTARIAL SEAL)        

 



--------------------------------------------------------------------------------



 



                 
AGENT & LENDER:
                        U.S. BANK NATIONAL ASSOCIATION
 
                        By: /s/ Edwin D. Jenkins
 
        Edwin D. Jenkins
 
        Senior Vice President

(USB Signature Page Sixth Amendment)

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Robert W. Marr
 
      Robert W. Marr
 
      Vice President

 



--------------------------------------------------------------------------------



 



              NATIONAL CITY BANK OF KENTUCKY
 
       
 
  By:   /s/ Scott D. Goodwin     Name: Scott D. Goodwin     Title: Vice
President

 



--------------------------------------------------------------------------------



 



              COLONIAL BANK, N.A.
 
       
 
  By:   /s/ Mary L. Bathen
 
      Mary L. Bathen
 
      Senior Vice President & Assistant Treasurer

STATE OF ALABAMA
COUNTY OF MONTGOMERY
On this the 24th day of October, 2005, personally appeared Mary L. Bathen, as
Senior Vice President & Assistant Treasurer of Colonial Bank, N.A., an Alabama
corporation (the “Bank”), and before me executed this Sixth Amendment to Amended
and Restated Credit Agreement, on behalf of the Bank.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

             
 
  /s/ Valerie M. Bess        
 
 
 
Signature of Notary Public, State of Alabama        
 
           
 
 
 
(Print, Type or Stamp Commissioned Name of Notary Public)        
 
                Personally known x; OR Produced Identification
                         Type of ID produced
                                                            
 
           
 
  (NOTARIAL SEAL)        

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Elizabeth Kurilecz
 
      Elizabeth Kurilecz
 
      Senior Vice President

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS
 
       
 
  By:   /s/ Aurora Abella
 
      Aurora Abella
 
      Vice President
 
       
 
  By:   /s/ Brad Ellis
 
      Brad Ellis
 
      Associate

 



--------------------------------------------------------------------------------



 



              WASHINGTON MUTUAL BANK, FA
 
       
 
  By:   /s/ Cyndi R. Lopez
 
      Cyndi R. Lopez
 
      Vice President

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK
 
       
 
  By:   /s/ Cynthia E. Crites
 
      Cynthia E. Crites
 
      Senior Vice President

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
COMMITMENT AMOUNTS AND PERCENTAGE SHARES
From September 28, 2005 through October 27, 2005

                      Commitment             Amount     Percentage  
 
  $ 675,000,000       100 %
 
           

From October 28, 2005 through November 30, 2005

                      Commitment             Amount     Percentage  
 
  $ 450,000,000       100 %

-Schedule 5-

 



--------------------------------------------------------------------------------



 



SCHEDULE 5 (continued)
On and after December 1, 2005

                      Commitment             Amount     Percentage  
 
  $ 300,000,000       100 %

-Schedule 5-

 